Judgment unanimously reversed op the law and facts *603and new trial granted. Memorandum: After the indictment had been returned against appellant proof was submitted to another Grand Jury against one Corcoran, who, it is claimed, was a participant in the assault upon Kavanaugh, the complainant herein. Upon the trial of appellant his counsel was denied the transcript of the Grand Jury testimony of Kavanaugh and another witness in the proceeding against Corcoran. Following argument of this appeal we examined the Grand Jury testimony in question and permitted appellant’s counsel to do so and comment thereon. We conclude that the denial of the transcript was substantial error (People v. Malinsky, 15 N Y 2d 86; People v. Rosario, 9 N Y 2d 286; People v. Askew, 15 A D 2d 727). (Appeal from judgment of Erie County Court convicting defendant of assault, second degree.)
Present — Williams, P. J., Bastow, Goldman, Del Veeehio'and Marsh, JJ.